Citation Nr: 1114358	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1942 to October 1944.  He died in May 2005.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision in which the Columbia, South Carolina Regional Office (RO) denied service connection for the cause of the Veteran's death.  

In September 2007, the Board also denied the claim.  The appellant appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, the Court granted the parties' Joint Motion for Remand (November 2008 Joint Motion) and vacated the Board's September 2007 decision, remanding the case to the Board for further action consistent with the joint motion.  In May 2009, the Board once again denied the claim, and the appellant appealed the Board's action to the Court.  In a February 2010 Court Order, the Court granted the parties' Joint Motion for Remand (February 2010 Joint Motion) and vacated the Board's May 2009 decision, remanding the case to the Board for further action consistent with the joint motion.  

In July 2010, the Board remanded the appellant's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development consistent with the February 2010 Joint Motion.  The case has since returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in May 2005.  As reflected on his death certificate, the immediate cause of his death was colon cancer, and the underlying causes were lung cancer and hypertension; anxiety disorder was listed as a significant condition contributing to death but not resulting in the underlying cause.

2.  At the time of the Veteran's death in May 2005, service connection was in effect of conversion reaction (rated as 30 percent disabling) and a disfiguring scar of the face and lips (rated as 30 percent disabling).  

3.  Colon and lung cancer were first manifested many years after service, were not the result of service or any incident of service, and were not shown to be secondary to the Veteran's service-connected conversion reaction (claimed as anxiety disorder); the most probative medical evidence weighs against a finding of a medical relationship, or nexus, between service-connected conversion reaction and the cause of the Veteran's death.

4.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide,  in accordance with 38 C.F.R. § 3.159(b)(1). 

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, in an October 2005 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate a claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The March 2006 rating decision reflects the initial adjudication of the claim after issuance of that letter.  While this letter did not specifically provide the appellant with the conditions for which the Veteran was service connected at the time of his death, written statements by and on behalf of the appellant clearly indicate an awareness of these requirements and of the disabilities for which service connection was in effect.  Various letters show that the appellant and her representative are clearly aware that the Veteran was service-connected for conversion reaction or anxiety disorder, but not for cancer, at the time of his death, and of the evidence and information required to substantiate the claim based on a theory of contributory causation.  The appellant has thus demonstrated an awareness of what is needed to substantiate her claim for service connection for the cause of the Veteran's death.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.

Although the appellant was not provided notice regarding the assignment of effective dates (in the event that the claim was granted), the Board's decision herein denies the claim for service connection for the cause of the Veteran's death.  As no effective date is being, or is to be assigned, there is no possibility of prejudice to the appellant under the holding in Dingess.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service medical records, post-service private medical records, including private medical records, the Veteran's death certificate, various medical journal articles, a private physician's statements, and a December 2006 VA opinion.  Also of record and considered in connection with the claim on appeal are various written statements provided by the appellant and by her representative, on her behalf.  The Board thus finds that no additional action to further develop the record in connection with this claim is warranted.

In compliance with the November 2008 Joint Motion, the case was remanded to the Board to discuss the probative value of the death certificate received in July 2005 and an amended version received in September 2005.  A discussion regarding these death certificates is included below.  Similarly, the February 2010 Joint Motion remanded the case to the Board to obtain additional medical records from the Chapin Family Practice.  Additional records from this facility were obtained and associated with the claims file in September 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's previous remand with regard to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Preliminary Matter and Factual Background

A.  Preliminary Matter-Probative Value of the Death Certificates

As noted above, the case was initially remanded to the Board for failure to articulate with reasonable clarity its reasons and bases for determining that an original death certificate received in July 2005 held more probative value than an amended death certificate received in September 2005 in the Board's previous September 2007 decision.  The Board was instructed to address whether an official amended document vitiates any legal effect the original document may have, or what impact, if any, it would have on the weight assigned to the evidence under South Carolina law.

After careful review of the original death certificate, the amended death certificate, and a true, certified original death certificate issued in October 2008 and received by the Board in April 2009 (the certified death certificate), the Board finds no basis for doubting or discrediting the probative value of any of the death certificates.  The original death certificate appears to be a photocopy that was printed on the paper with the watermark "unauthorized copy" and was notarized as a "copy of the record [on] file in the Newberry County Health Department."  On this original certificate, the immediate cause of death was listed as colon cancer, and the underlying causes were listed as lung cancer and hypertension.  There were no other causes or conditions listed.

The amended death certificate bears the same notary seal as the original and is dated-stamped in September 2005.  The seal contains a barely-palpable raised stamp.  The amended certificate also lists "anxiety disorder" as a significant condition contributing to death.

The certified death certificate issued in October 2008 is printed on original letterhead paper with an engraved border and bears the seals of the State of South Carolina and the Department of Health and Environmental Control.  This certificate likewise lists "anxiety disorder" as a significant condition contributing to death.  On line 45 of the certificate, which contains the signature of the certifier, Dr. J. S., a coroner, "dhec 627 sb 8-08-05 per Cor. [J. S.]" has been added.

Again, the Board finds each of the death certificates submitted by the appellant to be of equal probative value.  All three death certificates reflect that an autopsy was not performed.  The Board further finds that the changes on the amended and certified death certificate in no way diminish the probative value of either document because the amended certificate bears a raised notary seal indicating that it is a copy of the record on file with the health department, and the certified death certificate is an original record bearing the state seal and issuing agency logo.  Accordingly, the Board does not need to address the issue of state law identified in the November 2008 Joint Motion because that matter is moot.  Similarly, because the Board finds no basis to doubt the credibility of any of the death certificates, the decision below refers to them collective as the "death certificate," which includes the reference to anxiety disorder.

B.  Factual Background

The Veteran's service treatment records reflect that, in May 1944, the Veteran lost use of his legs after a parachute jump in England.  Service neurological and psychiatric evaluations found the Veteran's subsequent paraplegia to be psychosomatic, not organic in nature.  In October 1944, a clinical record brief listed a final diagnosis of psychoneurosis, mixed type, severe, manifested by tension, anxiety, instability, photophobia, and pain in the back and legs, without organic basis.  After treatment for his psychiatric disability through October 1944, the Veteran was given a medical discharge for psychoneurosis.  While the Veteran complained of gastrointestinal upset on one occasion in 1944, additional service treatment records do not reflect any complaints of, or treatment for, any colon, pulmonary, or cardiovascular abnormalities.  There is also no indication from the Veteran's service records that he participated in combat during service.  

Following service, the VA examination reports from October 1947, January 1948, and January 1953 show diagnoses of hysteria with back and leg pain and upset stomach, anxiety reaction, and severe conversion reaction with many anxiety features.  

A November 2004 record from South Carolina Oncology Associates reflects diagnosis of advanced metastatic colon carcinoma.  Private treatment records from the Chapin Family Practice also from 2004 discuss the Veteran's hypertension and valvular heart disease, and an entry from December 2004 shows that the Veteran was on weekly chemotherapy for recurring colon cancer and indicated that the cancer had also affected the liver and lungs.  It was noted that the Veteran was an ex-smoker.  The Veteran's long-term prognosis was poor.  Also, December 2004 treatment records reflect that the Veteran was disoriented and thought someone was trying to get into his home.  In January 2005, the Veteran was referred to Palmetto Health Homecare Hospice for home healthcare.  

Continued records from South Carolina Oncology likewise show that the Veteran was difficult to manage at home and was confused, with presumable dementia.   A record from South Carolina Oncology dated in March 2005 reflects that the Veteran was seen for follow-up for metastic colon cancer.  It also reveals that the Veteran did not want any further treatment and was comfortable with the full life he had lived.  He was again referred to hospice care.

Records from Palmetto Health dated from March 2005 through May 2005 reflect that the Veteran relived war events and spoke out about them abruptly during non-related conversation, and that he reported having bad dreams about combat.  The appellant told hospice care that the Veteran frequently woke during the night from nightmares of combat.  These records also reveal that the Veteran was taking numerous medications for pain, including a duragesic and morphine sulphate, and often listed the Veteran's medication doses and response of increased hallucinations, delirium, and confusion.  A notation reflects that medication changes could be used to help control the Veteran's behavior.  In March 2005, the Veteran was confused and combative with his wife.  In May 2005, the Veteran was restless, paranoid, and thought people were trying to kill him when he was offered food or medication.  It was also noted that the Veteran had increased anxiety from caregiver burden.  In May 2005, the Veteran was taken to the hospital due to increased delirium and agitation.

A May 2005 report from the Newberry County Memorial Hospital reveals that the Veteran suddenly developed an aggravated state at home with disorientation.  He had tried to walk outside unclothed with pillows on his feet.  The examiner noted exacerbated manifestation of baseline disorientation.  While the Veteran was usually able to recognize his family and surroundings, it was noted that these skills were diminished prior to his arrival at the hospital.  Later in May 2005, the Veteran was brought in again for evaluation of agitation.  It was noted that the Veteran had hallucinations at home and that he had had an episode of aggressive behavior.  It was also noted that the agitation was probably the result of delirium caused by narcotic analgesics.  A final report from May 2005 shows that the Veteran expired from complications from his colon cancer and lung cancer, both primary causes of his death.  The Veteran probably expired from an aspiration event, but was not resuscitated according to his wishes.

As noted above, the Veteran's death certificate listed the immediate cause of death as colon cancer, underlying causes of lung cancer and hypertension, and the other significant condition contributing to death but not resulting in the underlying cause as anxiety disorder.  No autopsy was performed.

In an April 2006 statement, a treating physician at the Newberry Hospital, Dr. D., reported that the Veteran was basically admitted for compassionate care after he developed acute delirium at home.  He noted that the Veteran had colon and lung cancer, and that some of his difficulties with delirium very well could have been related to his posttraumatic stress disorder (PTSD) from service.  In an October 2006 statement, the same physician wrote that the Veteran had some posttraumatic stress features during his life and at the end of his life, and had some significant problems with delirium related to medication for his multiple cancers.  He indicated that this was adversely influenced by his PTSD.  Furthermore, he noted that although PTSD was not the cause of his death, it did contribute to his necessitating skilled care to help with his end-of-life care.  

In December 2006, a VA physician reviewed the Veteran's claim file to determine the cause of the Veteran's death.  He noted that the Veteran had metastatic colon cancer, and his immediate cause of death was colon cancer.  Other conditions leading to the cause of death listed on the death certificate were lung cancer and hypertension, and then anxiety disorder was listed as another significant condition contributing to his death but not resulting in the underlying cause of death.  The physician also noted that the Veteran was in the hospice program prior to his death due to his metastatic cancer.  He was also on narcotics as well as psychotropic medications for the chronic pain associated with his metastatic cancer.  In addition, the physician reported that the Veteran had significant episodes of delirium prior to his death and was being followed by a psychiatrist.

After review of the Veteran's claims file, the VA physician opined that the Veteran's service-connected conversion reaction was less likely as not a contributing factor or cause of his death.  He based his opinion on the fact that the Veteran's death to cancer was imminent, and the numerous medications that he was on, in addition to the burden of having metastatic disease, most likely contributed to his delirium.  Regardless, he found that the delirium, in and of itself, did not hasten or cause his death.

In April 2009, the appellant submitted a written statement along with articles from medical journals regarding anxiety disorder as a cause and for increasing the severity of hypertension, and a factor worsening chronic illness such as colon and lung cancer.  The appellant stated that she overheard a hospice worker informing her husband to stop talking about the war because it caused his blood pressure to increase.  

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

However, the Board notes that 38 C.F.R. § 3.300 bars service connection for disabilities claimed to be due to a veteran's use of tobacco products during service for claims, like this one, received after June 9, 1998.  38 C.F.R. § 3.300 (2010).

Service connection may be presumed, for certain chronic diseases, such as psychoses or cardiovascular-renal disease (including hypertension), which develop to a compensable degree within a prescribed period after discharge from service (one year), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

At the time of the Veteran's death, service connection was in effect for conversion reaction, rated as 30 percent disabling, and a disfiguring scar of the face and lips rated as 30 percent disabling.  

The appellant contends that Veteran's death was related to his service-connected conversion reaction, or anxiety disorder, claiming that it hastened his death.  She maintains that while the Veteran had lung and colon cancer, he was taken to the hospital on numerous occasions shortly before his death not for cancer treatment, but because of his mental instability.  She asserted that his anxiety disorder caused or worsened his delirium, and the delirium contributed to his death.  Further, while she acknowledged that the Veteran did not experience combat, she reported that he did see his friend killed in action by Germans in June 1944.  She has expressed her belief that the Veteran was reliving this and other war experiences during his last days.

After a full review of the record, including the medical evidence, as well as statements by the appellant and those made on her behalf, the Board finds that service connection for the cause of the Veteran's death is not warranted.

At the outset, the Boards notes that the appellant does not contend-nor does the record reflect-that a psychosis, colon cancer, lung cancer, or hypertension were incurred during service, were manifested as chronic diseases within a year after his discharge from service in 1944, or are otherwise related to service.  Service treatment records do not reflect treatment for diagnosis of any of these disabilities, and post-service medical records first show treatment for colon cancer, lung cancer, and hypertension in 2004 and 2005, nearly 50 years after the Veteran's early discharge from service.  

In addition, in light of the 38 C.F.R. § 3.300 prohibition against service connection for disabilities claimed to be due to Veterans' use of tobacco products during service for claims received after June 9, 1998, a claim for service connection for the cause of the Veteran's death as due to lung cancer from smoking is not warranted.

Moreover, there is no medical opinion of record that shows that the Veteran's colon cancer, lung cancer, or hypertension were caused by, or aggravated in service or by any service-connected disabilities.  Thus, there is no basis on which to conclude that the Veteran's colon cancer, lung cancer, or hypertension were incurred in, or aggravated during, military service, or was manifested within one year of discharge from service.  Accordingly, service connection for death due to a disease warranting service connection, to include on a presumptive basis, is not warranted.  See 38 C.F.R. § 3.303, 3.307, 3.309.

Rather, the appellant contends that the Veteran's service-connected anxiety disorder was a contributory cause of his death, which was rated as 30 percent disabling at the time of his death.

Here, the record clearly demonstrates that the Veteran was delirious, confused, and prone to hallucinations, paranoia, and combative behavior in the months leading up to his death.  While he was treated largely at home with hospice care, he was also treated at the hospital for acute periods of delirium, including during the days leading up to his death in May 2005.  The medical records prior to his death also reflect that the Veteran was taking an extensive amount of medication to ease the pain and symptoms from his lung and colon cancer.

The Board acknowledges that the death certificate lists anxiety as a contributory cause but not resulting in the underlying cause of death.  However, the death certificate also lists the appellant as the coroner's informant, and there is no evidence that the coroner's medical opinion was based on a review of the contemporaneous medical records or the Veteran's service personnel and treatment records.  As a medical opinion (or in this case, an opinion as to the cause of the Veteran's death, partly based on the appellant's own assertions) can be no better than the facts alleged by the appellant, an opinion based on an inaccurate-or unsubstantiated-factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, the listing of anxiety disorder as a contributory cause of death is unsupported by the most probative medical evidence of record.  Thus, the Board cannot attach any significant probative value to the coroner's opinion that is clearly based on an unsubstantiated history.

With respect to the remaining medical opinion evidence of record, the Board notes that the appellant has submitted somewhat favorable evidence, in that in two separate statements from Dr. D., a private physician at the Newberry Hospital, attributes some of the Veteran's difficulties with delirium at the end of his life to his PTSD from service.  On the other hand, the VA physician concluded that the Veteran's cause of death was not the result of any service-related condition, and specifically found that the Veteran's service-connected conversion reaction was less likely than not a contributory factor of the cause of the Veteran's death.

The Board has evaluated the opinion of the VA physician and weighed its credibility and probative value against the opinions of Dr. D., the private physician.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  After careful consideration, the Board finds the opinion of the VA physician to be more probative.  

In the April 2006 statement, Dr. D. reported that the Veteran was basically admitted for compassionate care after he developed acute delirium at home.  He noted that the Veteran's had colon and lung cancer, and that some of his difficulties with delirium very well "could have been" related to his PTSD from service.  In an October 2006 statement, the same physician wrote that the Veteran had some posttraumatic stress features during his life and at the end of his life, and had some significant problems with delirium related to medication for his multiple cancers.  He indicated that this was adversely influenced by his PTSD.

The Board notes that these opinions are essentially conclusionary and do not provide a rationale for them.  His opinions are not based upon specific clinical evaluations or test findings nor were they accompanied by additional medical comment or clinical treatment records.  Such unsupported opinions seem more in response to the appellant's assertions and need for a nexus opinion than actual evidence in the record.  

Here, Dr. D.'s statement to the effect that the Veteran suffered from PTSD related to service appears to be unsubstantiated by the evidence of record and based on inaccurate factual premise.  The medical evidence of record fails to demonstrate that the Veteran was ever diagnosed with, or treated for PTSD during his lifetime.  Moreover, as noted above, there is no indication that the Veteran engaged in combat during service or was exposed to other traumatic incident in service-to include witnessing the death of his friend as the appellant claims.  His service personnel and medical treatment records confirm that, during World War II, the Veteran never made it to continental Europe (for example, Germany).  Though medical records reflect that the Veteran had delusions of combat leading up to his death, his service records do not substantiate combat action or that the Veteran ever made it farther than England during his overseas duty service.   Moreover, Dr. D. did not indicate that he had ever examined the Veteran for PTSD or provided this diagnosis after an examination of the Veteran.  As noted above, an opinion based on an inaccurate (or, unsubstantiated) factual premise has limited, if any, probative value.  See Reonal, 5 Vet. App. at 461; Swann, 5 Vet. App. at 233; Black, 5 Vet. App. at 180.  Hence, the Board finds that Dr. D.'s opinion that it was possible that the Veteran had PTSD that did contribute to some of his debilitation and overall medical problems to be unpersuasive.

In addition, the Court made it clear in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), that medical possibilities and unsupported medical opinions carry negligible probative weight, commenting that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the disorder claimed or the relationship thereto.  Service connection may not be predicated on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.  The Board thus concludes that Dr. D. opinions are too speculative to warrant entitlement to service connection for the cause of the Veteran's death, particularly in light of the opinion of the VA physician, who had the benefit of a review of the Veteran's claims file, including his service personnel and treatment.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).

The Board finds that the VA physician, who found no nexus between the Veteran's service-connected disability and his death, is of far more probative weight when compared to the statements of Dr. D.  The VA physician reviewed the claims file, to include the Veteran's service records, private and VA examination and hospital reports, and Dr. D.'s opinions for the specific purpose of determining whether the Veteran's service-connected disability contributed to the Veteran's death.  He specifically discussed the Veteran's service-connected disability in relation to the medical events surrounding his death, and fully supported his conclusion that the Veteran's death was not caused by any service-related condition.  

The VA physician's opinion is supported by a record that is replete with opinions and references to the fact that the Veteran's delirium was caused by his medications.  Medical records from the months prior to the Veteran's death attribute the Veteran's delirium and other symptoms to the narcotic and analgesic pain medications prescribed to alleviate the Veteran's discomfort resulting from his colon and lung cancer.  In fact, as noted above, records from the Newberry Hospital reveal that the Veteran's agitation was probably the result of delirium caused by narcotic analgesics.  Palmetto Hospice records confirm these observation by providing a correlation between the Veteran's medication doses and his delirium symptoms, and suggest that the Veteran's behavior was controlled by medication. The treating physician at Newberry reported that the Veteran had some significant problems with delirium related to medication for his multiple cancers.  None of these records reference the Veteran's service-connected conversion reaction, even though there is one notation of anxiety in May 2005, where the hospice care provider described increased anxiety from caregiver burden.  

For all the foregoing reason, the Board finds the VA physician's opinion the most probative with regard to whether the Veteran's death was related to service or service-connected disability and that there is no probative evidence indicating the debilitating effects of his service-connected conversion reaction rendered him less capable of resisting the effects of the disorders which caused his death.

The Board has also considered the Internet articles submitted by the appellant in support of her claim.  However, this Internet evidence does not address the facts that are specific to the Veteran's case, as was done by the VA physician.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the record does not contain an opinion of a medical professional linking or suggesting a link between the Veteran's active duty service or his colon and lung cancer or hypertension and his service-connected conversion reaction.  Thus, the Board concludes that this information is insufficient to establish the required medical nexus opinion.

In addition to the medical and other objective evidence, the Board has considered the assertions advanced by the appellant and her representative, on her behalf, in connection with the claim.  While the appellant is competent to describe the Veteran's symptoms prior to his death, she is not competent to opine as to the cause of his death, or to provide a diagnosis of PTSD as due to combat unsubstantiated by service personnel and treatment records or other medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as lay persons, neither is competent to render a diagnosis or to offer an opinion on medical diagnosis or causation, and the Board may not accept their unsupported lay speculation with regard to these matters.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993). 

Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death, accordingly the claim for service connection for the cause of the Veteran's death must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the most competent, probative evidence of record is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


